DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Response to Amendment
The amendment filed on 03/03/2022 has been entered. Claims 1-8, 12, 13, 15-19, 21-22 remain pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “detecting that one or more front wheels has traversed a bump and detecting that one or more front wheels has traversed the bump”. It is unclear how to determine a range between the same wheel traversing a bump. This renders the claim indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, 15, 21 are rejected under 35 U.S.C. 103 as being unpatentable by Zahir (EP1522861) in view of Zahir (EP1522861).
Regarding claim 12, Zahir teaches a method of correcting vehicle speed measurements, the method comprising:
detecting that one or more front wheels of a vehicle has traversed a bump ([0019]-[0024] disclosing detecting a bump by a vertical acceleration of the front and rear wheels, i.e. detecting that one or more front wheels traversed a bump);
starting a timer in response to the detection that the one or more front wheels has traversed a bump([0021]-[0024] discloses a delay time of time between the first wheel and second wheel detects the bump by the vertical acceleration, it is understood that the time is detected by a timer, thus timer started when bump detected by front wheels and stopped when bump detected by rear wheels);
detecting that one or more rear wheels of the vehicle has traversed a bump ([0019]-[0024] disclosing detecting a bump by a vertical acceleration of the front and rear wheels, i.e. detecting that one or more front wheels traversed a bump);
stopping the timer in response to the detection that the one or more rear wheels has traversed a bump ([0021] discloses a delay time between the first wheel and second wheel detects the bump by the vertical acceleration, it is understood that the time is detected by a timer, thus timer started when bump detected by front wheels and stopped when bump detected by rear wheels);
calculating an instantaneous vehicle speed based on an operational parameter of the vehicle and an elapsed duration recorded by the timer ([0021] disclosing estimating “deriving” the longitudinal speed “instantaneous speed” as a function of a wheelbase “first operational parameter” and the delay time “time detected by a timer”); and
correcting a subsequent vehicle speed measurement based on the instantaneous vehicle speed([0030] disclosing correcting the wheel speed sensors “subsequent vehicle speed by dedicated sensors” using the longitudinal speed calculated “instantaneous speed”).
Zahir does not yet teach aborting the method in response to detecting either that one wheel of the front wheels did not traverse the bump, or that one wheel of the rear wheels did not traverse the bump.
Zahir further teaches aborting the method in response to detecting either that one wheel of the front wheels did not traverse the bump, or that one wheel of the rear wheels did not traverse the bump ([0031]-[0034] disclosing a method that uses detecting the vertical acceleration in both front wheels and both rear wheels in order to determine an average speed. It is interpreted that the method cannot be performed with any of the tires not traversing the bump, i.e. aborted).
Zahir and Zahir are analogous art because they are in the same field of endeavor, vehicle speed estimation. It would have been obvious to a person of ordinary skill in the art to have modified the teaching of Zahir to incorporate the teaching Zahir of aborting the method in response to detecting either that one wheel of the front wheels did not traverse the bump, or that one wheel of the rear wheels did not traverse the bump in order accurately measure the longitudinal speed of the vehicle based on the speeds of all tires (Zahir [0031]-[0034]).

Regarding claim 13, Zahir teaches the method of claim 12, wherein the operational parameter of the vehicle is a wheelbase of the vehicle ([0021] disclosing estimating “deriving” the longitudinal speed as a function of a wheelbase “first operational parameter”).

Regarding claim 15, Zahir teaches the method of claim 12, wherein the subsequent vehicle speed measurement is based on an output from a dedicated sensor ([0030] disclosing correcting the wheel speed sensors “subsequent vehicle speed by dedicated sensors” using the longitudinal speed calculated “instantaneous speed”).

Regarding claim 21, Zahir teaches the method of claim 12, wherein one or more criteria for identifying the bump include at least one of: that a direction of travel of the vehicle remains within a predetermined range between detecting that one or more front wheels has traversed a bump and detecting that one or more front wheels has traversed the bump; that a longitudinal acceleration of the vehicle does not exceed a predetermined threshold between detecting that one or more front wheels has traversed a bump and detecting that one or more front wheels has traversed the bump; and that a braking of the vehicle does not exceed a predetermined threshold between detecting that one or more front wheels has traversed a bump and detecting that one or more front wheels has traversed the bump ([0019]-[0024] disclosing detecting a bump by a vertical acceleration of the front and rear wheels, i.e. detecting that one or more front wheels traversed a bump, see 112b rejection).

Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable by Zahir (EP1522861) in view of Zahir (EP1522861) and Cheng (CN108445250).

Regarding claim 16, Zahir teaches the method of claim 12. Zahir does not teach further comprising: correcting a value of an additional operational parameter selected from: a wheel size, or a final drive ratio, wherein the subsequent vehicle speed measurement is a function of the additional operational parameter.
Cheng teaches further comprising: correcting a value of an additional operational parameter selected from: a wheel size, or a final drive ratio (page 1 summary line 19-23 disclosing calculating a correction coefficient “coefficient factor” for a wheel radius “second operational parameter of the vehicle” based on the vehicle speed in the first duration).
wherein the subsequent vehicle speed measurement is a function of the additional operational parameter (page 1 summary lines 19-27 disclosing determining the current speed “subsequent vehicle speed” by using the correction coefficient and the wheel radius “second operational parameter”, i.e. by using a formula based on the second operational parameter and the correction factor).
Zahir and Cheng are analogous art because they are in the same field of endeavor, vehicle speed estimation. It would have been obvious to a person of ordinary skill in the art to have modified the teaching of Zahir to incorporate the teaching Cheng of correcting a value of an additional operational parameter selected from: a wheel size, or a final drive ratio, wherein the subsequent vehicle speed measurement is a function of the additional operational parameter in order to correct a parameter of the vehicle for more accurate speed determination.
Allowable Subject Matter
Claims 1-8, 17, 18, 19 and 22 are allowable.
Claim 1 is allowable for disclosing a method comprising:
detecting, for a vehicle in motion, a first impact to a front suspension and a second impact to a rear suspension, to identify a bump;
deriving, when the bump is identified, an instantaneous vehicle speed based on a first operational parameter of the vehicle; and
calculating a correction factor for a second operational parameter of the vehicle based on the instantaneous vehicle speed,
Wherein one or more criteria for identifying the bump include at least one of: that a direction of travel of the vehicle remains within a predetermined range between a time of the first impact and a time of the second impact; that a longitudinal acceleration of the vehicle does not exceed a predetermined threshold between a time of the first impact and a time of the second impact; and that a braking of the vehicle does not exceed a predetermined threshold between a time of the first impact and a time of the second impact.
Claims 2-8 are allowed for depending on claim 1.
Claim 17 is allowable for disclosing A vehicle speed recalibration system for a vehicle having a set of front wheels and a set of rear wheels, comprising:
A mechanism to detect a first impact in which at least one of the front wheels has traversed a bump;
A mechanism to detect a second impact in which at least one of the rear wheels has traversed a bump;
A timer mechanism to establish an elapsed duration between a first time at which the first impact was detected and a second time at which the second impact was detected; and
one or more processors to execute instructions stored in a non-transitory memory, the instructions causing the one or more processors to perform an operation for vehicle speed recalibration comprising:
calculate an instantaneous vehicle speed from a wheelbase of the vehicle and the elapsed duration;
update a subsequent vehicle speed measurement based on the instantaneous vehicle speed; and
Abort the operation for vehicle speed recalibration in response to a detection, between the first time and the second time, of any of: a change in direction of travel of the vehicle in excess of a predetermined threshold; a longitudinal acceleration of the vehicle in excess of a predetermined threshold; or a braking of the vehicle in excess of a predetermined threshold.
Claims 18, 19 and 22 are allowable for depending on claim 17.
			Response to Arguments
	Applicant’s arguments filed 03/03/2022 have been fully considered but they are not persuasive.
Regarding the 35 U.S.C. 103 rejection over Zahir in view of Zahir, rejections based on different embodiments for a single reference are rejected under the 35 U.S.C. 103 rejection. Zahir in a second embodiment [0031]-[0034] teaches an alternative method for detecting a bump by using all four wheels in determining the speed of the vehicle. The method as described by Zahir uses the same steps 1-4 as the first embodiment, i.e., determining a longitudinal speed of the vehicle using a vertical acceleration due to an impact at a front wheel and a vertical acceleration due to an impact on a rear wheel and a time between the impacts, but incorporates all four wheels by performing the method on a first front wheel and a first rear wheel and then on a second front wheel. It is thus interpreted that the second embodiment is aborted if any of the wheels does not traverse the bump which is required for the calculation to be performed. See above rejection of amended claim 12 based on this clarification.
Regarding claims 1 and 17, claims 1 and 17 and any dependent claims are allowable, see allowable subject matter. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US20210008933 discloses determining instantaneous speed and tire depth.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664